Citation Nr: 1001024	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-21 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the appellant's nonservice-connected death pension 
benefits were properly terminated on April 1, 2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to 
October 1952.  He died in January 2006 and was survived by 
his spouse, who is the appellant in this case. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which terminated the appellant's nonservice-
connected death pension benefits, effective April 1, 2007, 
after determining that she was receiving disability benefits 
from the United States Social Security Administration (SSA) 
in excess of the maximum allowable income for a widow with no 
dependents.

In her substantive appeal (VA Form 9), filed in July 2008, 
the appellant requested a hearing before a Veterans Law Judge 
(VLJ) of the Board.  In a July 2009 letter, she was notified 
that her hearing had been scheduled for August 13, 2009.  
However, she did not appear, provided no explanation for her 
absence, and did not request to reschedule her hearing.  The 
Board therefore deems her hearing request withdrawn.  See 38 
C.F.R. § 20.702(d) (2009).


FINDING OF FACT

The appellant's countable annual income for VA pension 
purposes exceeds the established income limit for receipt of 
payment for nonservice-connected pension benefits.






CONCLUSION OF LAW

Termination of the appellant's nonservice-connected death 
pension benefits on April 1, 2007 was proper.  38 U.S.C.A. §§ 
1541, 1543 (West 2002); 38 C.F.R. §§ 3.271, 3.272 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The surviving spouse of a Veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  
See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The 
MAPR is published in Appendix B of VA Manual M21-1 (M21-1) 
and is to be given the same force and effect as if published 
in VA regulations.  See 38 C.F.R.    § 3.21.  Effective 
December 2006, the income limit for a spouse with no 
dependents was $7,329.00.  This amount was increased to 
$7,489.00, effective December 2007, and to $7,900.00, 
effective December 2008.  

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income.  Certain 
unreimbursed medical expenses may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid.  To be considered, the total expense 
must be in excess of five percent of the MAPR.  38 C.F.R. § 
3.272. 

The facts of this case are not in dispute.  In July 2006, the 
RO awarded the appellant nonservice-connected death pension 
benefits, effective February 1, 2006.  That decision was 
based on the fact that the Veteran had wartime service, that 
the Veteran was married to the appellant at the time of his 
death, and that the appellant had no income from any source.  
38 U.S.C.A. § 1521. 

In March 2007, however, the appellant submitted a copy of an 
SSA award letter which noted that she was entitled to receive 
$828.00 a month since February 2007.  The letter explained 
that she would received her first SSA check around March 21, 
2007, and a monthly check in that amount on or around the 
third Wednesday of each month thereafter.  Consequently, in 
April 2007, the RO notified the appellant that her 
nonservice-connected pension benefits were terminated, 
effective April 1, 2007, since her annual income from SSA of 
$9,936.00 exceeded the MAPR of $7,329.00.  

In the April 2007 notification letter, the RO provided the 
appellant with an income verification form so that she could 
reapply for benefits should her income change.  The RO also 
explained that any unreimbursed medical expenses could be 
used to reduce her income for VA purposes.  She was then 
provided the necessary form (VA Form 21-8416) to report any 
unreimbursed medical expenses.  

In December 2007, she filed a notice of disagreement (NOD) 
asking that the decision to terminate her nonservice-
connected pension benefits be reconsidered due to financial 
hardship.  She explained that her SSA benefits were 
insufficient to obtain adequate health insurance, that she 
had been denied Medicaid benefits, and that she would not be 
eligible to receive Medicare until age 65.  She stated that 
she was on two medications for blood pressure, Zantac for 
acid reflux, and Zoloft for depression. 

She presented a similar argument before a Decision Review 
Officer (DRO) in November 2008.  She also added that she had 
recently become disabled and required the assistance of 
another person.  Based on these statements, the DRO provided 
the appellant with medical forms for her doctor to complete 
so that she could apply for special monthly pension based on 
the need for regular aid and attendance of another person.  
The DRO then indicated that the record would be held open for 
90 days in order to allow the appellant to submit this 
additional information.

In a February 2009 deferred rating decision, the RO indicated 
that the appellant had failed to return the medical forms.  
Instead of denying her claim, however, the RO notified the 
appellant that she would be given an additional 30 days to 
complete and return the forms.  The RO enclosed VA Forms 21-
0518 and 21-8416.  The RO also stated, "If these forms are 
not submitted with[in] 30 days, a decision will be made on 
your appeal on the evidence of records."  (Emphasis in the 
original).  The appellant, however, failed to submit any 
additional evidence or argument.  

Since the appellant has not submitted any additional 
information, the evidence shows that, since April 1, 2007, 
her annual income of $9,936.00 has exceeded the MAPR of 
$7,329.00, making her ineligible to received nonservice-
connected death pension benefits.  In other words, during the 
entire length of the appeal, the appellant's income has 
exceeded the limits set by law for the grant of pension 
benefits.  The Board is sympathetic to the appellant's 
situation, but nonetheless finds that there is no 
interpretation of the facts of this case which will support a 
legal basis for favorable action with regard to his claim.  
Accordingly, the appeal must be denied.

This case is one in which the law is dispositive of the 
issue.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Cf. FED R. CIV. P. 12(b)(6) (failure to state a claim upon 
which relief can be granted).  Consequently, VA's duties to 
notify and assist claimants under the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply to this case, 
since the disposition involves pure statutory interpretation.  
See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that 
the VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation).


ORDER

The appellant's nonservice-connected death pension benefits 
were properly terminated on April 1, 2007.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


